Citation Nr: 1431803	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-40 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for PTSD and assigned a 50 percent evaluation, effective July 24, 2008.  The Veteran has appealed for a higher rating.  

The Veteran testified before the undersigned Veterans Law Judge at hearings in April 2011 and April 2014.  Transcripts of these hearings are of record.

In May 2012, the Board remanded the issues on appeal for additional development.  In addition, on remand, the Board found that the Veteran had raised a claim for a TDIU in connection with his increased rating claim, and, therefore, it took jurisdiction over the claim on appeal.  In an August 2013 rating decision, the RO denied the TDIU claim.  As the Board already had jurisdiction of the TDIU claim, the issue of entitlement to TDIU is still properly on appeal before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2013 and April 2014, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  


FINDINGS OF FACTS

1.  The Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  

2.  The evidence shows that the Veteran's PTSD precludes him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

As noted above, the Veteran testified at Board hearings in April 2011 and April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearings, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in November 2008 and January 2013 for his psychiatric symptoms.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.  

II. Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

As previously stated above, a March 2009 rating decision granted service connection for PTSD and assigned a 50 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective July 24, 2008, the date of the Veteran's claim.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

At a November 2008 VA mental health examination, the Veteran reported having frequent nightmares, flashbacks, and recurrent images of his military experiences.  He also experienced rage, feelings of being easily startled and hyperanxious, hypersensitivity to noise, difficulty sleeping and social isolation.  He was currently receiving individual treatment at a private facility, but did not take medication.  He was married for almost 40 years with four children and nine grandchildren.  Upon objective evaluation, the VA examiner noted that the Veteran was alert, oriented to person, place and time, affect was limited and restricted in range, judgment was intact and insight was limited.  There were no reported suicidal or homicidal ideations and no delusions or psychosis.  The VA examiner found that the Veteran's psychiatric symptoms were moderate, occurred often and lasted from minutes to hours.  The VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 47 for the severe impact his PTSD had on his social functioning.  

A March 2009 statement from the Veteran's private licensed counselor of social work (LCSW) indicated that the Veteran had been receiving treatment at the Oak Park Vet Center since July 2008.  The private LCSW noted the Veteran's reported symptoms of re-experiencing and recurrent recollections of his war experiences, avoidance behavior, loss of interest in previously enjoyed activities, feeling withdrawn from family and friends, difficulty falling or staying asleep, excessive irritability and anger towards others, difficulty concentrating on tasks, hypervigilance, and being easily startled.  

VA treatment records from December 2009 to January 2013 document that the Veteran received treatment for his psychiatric symptoms of occasional nightmares, night sweats, agitated sleep, startle reaction, hypervigilance, anxiety triggered by loud noises and crowds, low mood, and irritability.  With medication, he experienced some improvement in his symptoms of difficulty sleeping, anxiety, irritability, and mood.  He did not report any suicidal ideation.  

In January 2013, the Veteran was afforded a VA psychiatric examination.  The Veteran reported currently experiencing difficulty sleeping, hyperanxiety, hypervigilance, depression, feeling withdrawn, and exhibiting avoidance behavior.  He reported having worked for a pharmaceutical company in the engineering department for 18 years prior to retiring early due to his PTSD symptoms.  Upon objective evaluation, the VA examiner noted the Veteran's symptoms of depressed mood; anxiety; weekly panic attacks; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The VA examiner continued the Veteran's PTSD diagnosis and assigned a GAF score of 49 that reflects that the Veteran's PTSD limited his family and social functioning to a minimum of contacts.  

At Board hearings in April 2011 and April 2014, the Veteran testified that because he had trust problems, he had difficulty opening up to people generally, which prevented him from divulging all of his symptoms to his mental health physicians, including the VA examiners.  He said that he did not report his suicidal thoughts to the November 2008 VA examiner, because he worried about being hospitalized.  He explained remaining isolated during gatherings of family and friends, because he avoided crowds.  While isolated, he had thoughts of committing suicide.  He described after briefly watching television for 10 minutes at a time, repeatedly pacing in the front and back of his house throughout the day.  He also described incidents where he overreacted to people who had not provoked him (e.g., driving with road rage, throwing tools or other items while working in the yard, and exploding with anger at friends, fellow church members, and during a work meeting); afterwards apologizing and feeling embarrassed.  The Veteran said that he retired at the age of 53, because he said he was unable to concentrate.  During meetings, he had to sit with no one behind him, he constantly looked around the room and he watched people in the halls.  At work, he was distracted, forgetful, and inattentive.  He had to leave the office to go for walks in the middle of the morning and again in the afternoon.  While walking in his neighborhood or even driving, he sometimes became momentarily disoriented and lost.  In advance of his April 2014 Board hearing, the Veteran described hearing the voices of his fellow serviceman, who had died in an explosion aboard a ship in service; they questioned whether he deserved more benefits and when he responded to the voices, he heard them laughing at him. 

In other lay statements, the Veteran explained how certain sounds, smells, or sights would trigger flashbacks about the explosion in-service which killed 100 people.  He had problems falling asleep and staying asleep.  He said regular nightmares that caused him to shake, sweat profusely and gasp for breath.  He felt constantly on guard checking the windows and doors and pacing the house.  He felt threatened and agitated by people when walking down the street.  He lost interest in activities, such as spending times with friends and regularly reading books.  See September 2008 and September 2013 statements.

Based on the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the criteria for a 70 percent evaluation have been met.  The evidence supports a finding that the Veteran's PTSD symptoms cause occupational and social impairment with deficiencies in most areas, including at work (i.e., inability to concentrate, distracted during meetings and leaving work to go for walks), with family relations (i.e., withdrawn at gatherings of friends and family and constantly being on guard), and judgment, thinking or mood (i.e., unprovoked anger and irritability, poor impulse control, disorientation while walking in neighborhood or driving, and suicidal thoughts).  Although the Veteran never reported his suicidal thoughts to his treating mental health professionals, the Board finds his testimony competent and credible, as the record reflects his mistrust of others and his reluctance to express those feelings.  In addition, the Veteran acknowledged being embarrassed by his tendency to overreact; however, the evidence shows that this behavior happened regularly and impacted his ability function at home and at work.  

The evidence also shows that the November 2008 and January 2013 VA examiners both assigned GAF scores reflecting serious symptoms based on the Veteran's limited family and social functioning.  The Board notes, however, that social impairment alone cannot be the basis for a higher rating under the General Rating Formula.  See 38 C.F.R. § 4.126.  Nevertheless, the GAF scores show that despite the Veteran's long and sustained marriage producing four children and several grandchildren, the Veteran still had difficulties maintaining social relationships.  

In sum, the Veteran has been shown to be unable to concentrate at work, to be easily provoked or irritated, to be hypervigilant to the point of obsessive ritualistic behavior, and to be so detached from family and friends as to prefer isolation.  Although it is arguable as to whether the Veteran's overall PTSD symptoms reflect the severity of symptoms described in the 70 percent rating criteria, the evidence shows that, resolving all reasonable doubt in favor of the Veteran, his symptoms have caused a level of occupational and social impairment that most nearly approximates the 70 percent evaluation.  See U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 4.3, 4.7 (2013).  

The Board also considered whether a 100 percent evaluation was warranted for his PTSD.  For the reasons discussed above, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's PTSD reflects total occupational and social impairment.  Although the Veteran said that he retired early because of his PTSD symptoms, the evidence does not suggest that his symptoms rise to the level of occupational and social impairment contemplated by the 100 percent rating criteria.  The evidence shows that when the Veteran overreacted, he recognized his inappropriate behavior and reacted appropriately by feeling embarrassed and apologizing for his behavior.  Therefore, the Board does not find that the Veteran's PTSD symptoms should be granted a higher evaluation than 70 percent.  

The Board finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's PTSD was more or less severe during the appeal period than is otherwise discussed above. 

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board finds that an extraschedular referral is not warranted.  The Veteran's service-connected PTSD is manifested by symptoms of difficulty sleeping, hyperanxiety, hypervigilance, depression, feeling withdrawn, difficulty concentrating, irritability, and anger, which are encompassed within the 70 percent rating criteria under DC 9411.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, there is a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

III.  TDIU

The Veteran maintains that he is unable to work due to his service-connected PTSD and that a grant of TDIU is therefore warranted.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

The Veteran in this case has one service-connected disability, PTSD, which is currently evaluated as 70 percent disabling.  Thus, the Veteran meets the schedular criteria for an award of TDIU, as set forth under 38 C.F.R. § 4.16(a).

The question that remains, however, is whether his service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In his July 2012 TDIU application, the Veteran stated that his PTSD prevents him from securing or following substantially gainful employment.  He noted that he worked full-time at a pharmaceutical company from 1980 to November 1998 when he became too disabled to work.  He reported having a college degree and going to school for aviation electronics while in the Navy.  When he left the Navy, he worked in the electronics field at the pharmaceutical company.  

As stated above, the Veteran testified that he decided to retire early, because his work was impacted by an inability to concentrate, his lack of attentiveness, and his forgetfulness.  He also explained that he made careless mistakes, could not sit still for long periods of time, and he lost patience and tolerance for people during meetings.  He said that he would get upset when people would walk on the outside of the meeting area.  He reported having frequent panic attacks which affected his ability to function.  His employers acknowledged his behavior and asked that he rectify it, but since he felt that he could not, he decided to retire.  See April 2011 Board hearing transcript and September 2009, July 2012, and September 2013 statements.  

The Veteran described his attempt to secure employment since his retirement in 1998.  He said a former co-worker had hired him to work for his business; however, he only lasted about eight to ten weeks, because he experienced the same PTSD symptoms he had while working at the pharmaceutical company.  

In a March 2014 VA treatment record, the Veteran's VA treating psychiatrist noted that the Veteran's PTSD symptoms had not improved, but rather increased over the past few months.  The VA treating psychiatrist opined that the Veteran had been, and will continue to be, for the foreseeable future, unemployable.  

Based on a review of the evidence, the Board finds that a TDIU is warranted.  As indicated, the Veteran meets the schedular criteria for a TDIU.  Moreover, the Veteran reported, on his July 2012 TDIU application, that he became too disabled to work on account of his PTSD since 1998, despite having obtained a college degree and aviation electronics training.  The Board also considered the Veteran's statements regarding his behavior at work and his inability to rectify such behavior, despite being warned by his employers.  The Board finds the Veteran's statements regarding the PTSD symptoms displayed at work and the impact of those symptoms on his ability to function to be competent and credible.  Notably, the Veteran's VA treating psychiatrist found that the Veteran was presently and for the foreseeable future unemployable.  The Board also finds significant the Veteran's attempt to secure and maintain gainful employment since 1998 only lasted two months; it supports the Veteran's assertions that his PTSD symptoms impaired his ability to function at work.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due to his PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 4.3 (2013).  As such entitlement to a TDIU is warranted.


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


